Wagner, Judge,
delivered the opinion of the court.
This was an action of ejectment. Defendants answered separately. Each answer contained a specific denial of every allegation in the petition, and one of the answers, as an independent defense, set up certain equities, to which a replication was filed. In this state of the pleadings the court held that the burden of proof was cast upon the defendants,.and as they introduced no evidence, judgment was given for the plaintiff. As every allegation in the petition was denied in both answers, and as the plaintiff gave no evidence, whatever, to prove his cause, it is not perceived on what grounds the judgment can be sustained.
Judgment is reversed and cause remanded;
the other judges concur.